PER CURIAM.
We reverse the trial court’s award of a monthly credit against the child support determination and remand for award to appellant of the full child support determination of $2,102.11 per month, and order that appellant reimburse appellee for previously-agreed upon travel expenses, subject to appellee’s showing of actual travel expenses incurred, in an amount not to exceed $922.54 per month. We affirm all other issues on appeal, including the denial of attorney’s fees at trial.
Affirmed in part, reversed in part, and remanded.